EXHIBIT 10.23

AMENDED AND RESTATED
COMMUTATION AGREEMENT

     This Amended and Restated Commutation Agreement (the “Agreement”) is
entered into by and between MBIA Insurance Corporation, MBIA Assurance S.A. (now
known as MBIA UK Insurance Limited), Capital Markets Assurance Corporation, and
any other insurance or reinsurance company subsidiaries of MBIA Inc.
(collectively, the “Company” or “MBIA”), on the one hand; and RAM Reinsurance
Company Ltd. (the “Reinsurer” or “RAM Re”), on the other hand (collectively,
with MBIA, the “Parties”); amends and entirely restates the Commutation
Agreement by, between, and among them effective November 30, 2008; and is
effective as of 30th day of November 2008 (the “Effective Date”).

RECITALS

     WHEREAS, the Parties desire to amend and entirely restate the Commutation
Agreement by, between, and among them, which was effective as of November 30,
2008;

     WHEREAS, the Parties entered into certain reinsurance contracts, including
but not limited to the reinsurance agreements listed on Schedule 1 attached to
this Agreement, pursuant to which MBIA cedes or ceded to RAM Re, and RAM Re
assumes or assumed from MBIA, certain liabilities arising out of financial
guaranty policies (the “Financial Guaranty Policies”) issued by MBIA
(collectively, the “Reinsurance Agreements”); and

     WHEREAS, on or about October 14, 2008, RAM Re issued a Demand for
Arbitration to MBIA pursuant to the Comprehensive Automatic Treaty Reinsurance
Agreement between MBIA Insurance Corporation and RAM Reinsurance Company Ltd.,
effective July 1, 2006 (the “2006 Treaty”); and the Comprehensive Automatic
Treaty Reinsurance Agreement between MBIA Insurance Corporation and RAM
Reinsurance Company Ltd., effective July 1, 2007 (the “2007 Treaty”); and

     WHEREAS, on or about October 17, 2008, MBIA issued its Response to RAM Re’s
Demand for Arbitration and issued a Counter-Demand for Arbitration (“MBIA’s
Counter-Demand”) to RAM Re pursuant to the 2006 Treaty, the 2007 Treaty, and
eight additional reinsurance treaties entered into by the Parties and effective
between on or about March 16, 1998, and July 1, 2005 (the “Arbitration”), which
are identified in Exhibit A to MBIA’s Counter-Demand (collectively, the
“Reinsurance Agreements”) and also identified on Schedule 1 to this Agreement;
and

     WHEREAS, pursuant to the Financial Statement Credit and Security Articles
of the Reinsurance Agreements, as applicable, the Parties entered into a Trust
Agreement dated as of December 9, 1998 (the “1998 Trust Agreement”), with the
Bank of New York, which was amended by the Trust Agreement Novation Amendment
dated as of December 16, 1998 (the “Trust Agreement Novation” and, collectively
with the 1998 Trust Agreement, the “Trust Agreement”), by and between MBIA, RAM
Re, and Bankers Trust Company (now known as Deutsche Bank Trust Company
Americas), in its capacity as trustee (the “Trustee”);

SCHEDULE 6     CONFIDENTIAL

COMMUTATION AGREEMENT


--------------------------------------------------------------------------------



     WHEREAS, RAM Re deposited Assets (a term defined in the Trust Agreement and
incorporated into this Agreement by reference) into a Reinsurance Trust Account
pursuant the Trust Agreement and in accordance with New York Insurance
Department Regulation 114 solely for the benefit of MBIA (the “Reg. 114 Trust
Account”);

     WHEREAS, MBIA and RAM Re wish fully and finally to commute, terminate,
release, settle, resolve, and extinguish, by means of the payment described in
this Agreement, all their respective obligations and liabilities, known and
unknown, fixed and contingent, arising under, out of, in connection with, and/or
pursuant to the Reinsurance Agreements;

     WHEREAS, MBIA and RAM Re wish to terminate the Arbitration among and
between the Parties;

     NOW, THEREFORE, in consideration of the covenants, conditions, promises,
and releases contained in this Agreement, and for other good and valuable
consideration, the sufficiency and receipt of which is set forth in this
Agreement, the Parties agree as follows:

PROMISES

1.       Recitals

                    The foregoing recitals are deemed to be terms, conditions,
and provisions of this Agreement.

2.       Commutation Consideration

                    2.1.       RAM Re shall pay to MBIA in cash the net amount
of One Hundred Fifty Six Million Five Hundred Twenty Nine Thousand Four Hundred
Four Dollars ($156,529,404) as the Commutation Consideration (the “Commutation
Consideration”). The Commutation Consideration shall be paid to MBIA as follows:

                    2.1.1.       Within three (3) business days of MBIA
executing this Agreement, the Parties shall deliver to the Trustee a Withdrawal
Notice (a term defined in the Trust Agreement and incorporated into this
Agreement by reference) pursuant to § 2 of the Trust Agreement and in the form
substantially similar to the form attached to this Agreement as Schedule 2
directing the Trustee, effectively immediately, to liquidate the Assets in the
Reg. 114 Trust Account identified in Schedule 3 attached to this Agreement and
send the cash proceeds from such liquidation (the “Reg. 114 Trust Account Cash
Proceeds”), to MBIA by wire transfer pursuant to the wiring instructions set
forth in Schedule 4.

                    2.1.1.1.       The Withdrawal Notice shall direct the
Trustee to provide MBIA and RAM Re a written statement showing the amount of
Reg. 114 Trust Account Cash Proceeds wired to MBIA.

                    2.1.1.2.       The Withdrawal Notice shall set forth the
respective addresses and fax numbers where the written statement shall be sent.




CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



                    2.1.2.       Within ten (10) business days of the Trustee
wiring the Reg. 114 Trust Account Cash Proceeds to MBIA and sending the written
statement showing the amount of Reg. 114 Trust Account Cash Proceeds wired to
MBIA pursuant to the § 2.1.1 of this Agreement, whichever occurs later, RAM Re
shall pay to MBIA in cash the difference between (i) the full amount of the
Commutation Consideration set forth in § 2.1 of this Agreement and (ii) the
amount of the Reg. 114 Trust Account Cash Proceeds wired pursuant to § 2.1.1,
and such additional cash payment shall be sent by wire transfer pursuant to the
wiring instructions set forth in Schedule 4.

                    2.2.       The Commutation Consideration shall be net to
MBIA and is not subject to any offset on account of any balance due from MBIA or
claimed to be due MBIA or otherwise.

3.       Mutual Releases

                    3.1.       Mutual Releases of the Parties.

                    3.1.1.       MBIA Release of RAM Re. The following releases
shall take effect upon the payment by RAM Re of the full amount of the
Commutation Consideration as set forth in § 2 of this Agreement: MBIA hereby
releases, acquits, and forever discharges RAM Re, its predecessors, parents,
affiliates, subsidiaries, officers, directors, employees, administrators,
shareholders, policyholders, successors, and assigns from and against any and
all past, present, and future certain and contingent claims, demands, debts,
obligations, liabilities, payments, adjustments, executions, offsets, actions,
causes of action, suits, controversies, reckonings, bonds, bills, covenants,
contracts, controversies, agreements, promises, damages, judgments, claims,
demands, duties, doings, omissions, costs, expenses, and/or losses of every
nature, kind, character, and description whatsoever, whether known or unknown,
reported or unreported, which MBIA, and its successors and assigns ever had, now
have, or hereafter may have, whether grounded in law or in equity, in contract,
in tort, or otherwise (including, without limitation, any claims based on fraud,
bad faith, or extra-contractual liabilities), against RAM Re by reason of any
matter whatsoever arising out of, resulting from, or in any way relating to the
Reinsurance Agreements, it being the intention of the parties that this
Agreement shall operate as a full and final settlement of RAM Re’s past,
current, and future liabilities under the Reinsurance Agreements.

                    3.1.2.       RAM Re Release of MBIA. RAM Re hereby releases,
acquits, and forever discharges MBIA, its predecessors, parents, affiliates,
subsidiaries, officers, directors, employees, administrators, shareholders,
policyholders, successors, and assigns from and against any and all past,
present, and future certain and contingent claims, demands, debts, obligations,
liabilities, payments, adjustments, executions, offsets, actions, causes of
action, suits, controversies, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, claims, demands,
duties, doings, omissions, costs, expenses, and/or losses of every nature, kind,
character, and description whatsoever, whether known or unknown, reported or
unreported, which RAM Re, and its successors and assigns ever had, now have, or
hereafter may have, whether grounded in law or in equity, in contract, in tort,
or otherwise (including, without limitation, any claims based on fraud, bad
faith, or extra-contractual liabilities), against MBIA by reason of any

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



matter whatsoever arising out of, resulting from, or in any way relating to the
Reinsurance Agreements, it being the intention of the parties that this
Agreement shall operate as a full and final settlement of MBIA’s past, current,
and future liabilities under the Reinsurance Agreements.

                    3.2.       Notwithstanding anything to the contrary
contained in this § 3, the Parties shall have the respective obligations set
forth in this Agreement.

4.       Limited Information to be Provided After Effective Date

                    Notwithstanding anything to the contrary contained in this
Agreement, after the Effective Date of this Agreement, MBIA shall deliver to RAM
Re the information called for on Schedule 5.

5.       Beneficiaries

                    5.1.       The rights, duties, and obligations under this
Agreement shall be binding upon and inure to the benefit of any and all
successors, assigns, parents, shareholders, affiliates, officers, directors,
employees, administrators, liquidators, rehabilitators, receivers, or trustees
of the Parties to this Agreement.

                    5.2.       The terms, conditions, and provisions of this
Agreement are intended solely for the benefit of MBIA and RAM Re and their
respective successors and permitted assigns, and it is not the intention of MBIA
or RAM Re to confer third-party beneficiary rights upon any other person or
entity.

6.       Representations and Warranties

                    6.1. Each party represents and warrants to the other party
that it is a corporation in good standing validly existing under the laws of its
place of domicile.

                    6.2.       Each party represents and warrants to the other
party that it has all necessary corporate consents, authorizations, and
approvals to execute, deliver, and perform its obligations under this Agreement
and that this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, and similar laws affecting creditors’ rights generally.

                    6.3.       Each party represents and warrants to the other
party that the execution and delivery of this Agreement by such party, and the
performance and compliance with the terms of this Agreement by such party, will
not violate such party’s organizational documents or constitute a default (or an
event, which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or which is applicable to it or any of its assets.

                    6.4.       Each party represents and warrants to the other
party that it has not made any assignment, nor will it make any assignment, of
any claim in respect of the subject matter of this Agreement, and that no other
person or entity had or has any interest in the subject matter of this
Agreement.

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



                    6.5.       Each party represents and warrants to the other
party that no order has been made and no petition has been presented or other
steps taken for any Party to be wound up or for the appointment of a liquidator,
provisional liquidator, receiver, administrator, or other like office holder
under the laws of any jurisdiction whatsoever.

                    6.6.       Each party represents and warrants to the other
party that it is authorized to enter into this Agreement and the transactions
contemplated in and by this Agreement.

                    6.7.       Each party represents and warrants to the other
party that it has had the opportunity to consult with its own independent
counsel concerning all matters set forth in this Agreement, that it has read
this Agreement, that it has entered into it freely, voluntarily, and willingly,
and that this Agreement is the joint product of arm’s length negotiations by and
between the Parties through their duly authorized counsel and that, in the event
of any dispute between them, this Agreement shall be deemed to have been jointly
drafted by the Parties, and they expressly waive all defenses based on the
doctrine of contra proferentum in the event of any such dispute.

                    6.8.       Each party represents and warrants to the other
party that the person executing this Agreement on behalf of each Party has the
necessary and appropriate authority to do so.

                    6.9.       Each party represents and warrants to the other
party that there is no authorization, consent, or approval of any government or
regulatory authority that is required to make this Agreement valid, enforceable
in accordance with its terms, and binding.

7.       Non-Reliance

                    This Agreement fully and finally resolves the rights,
duties, and obligations of MBIA and RAM Re under the Reinsurance Agreements, and
neither party shall: (i) have any remedy in respect of any representation,
warranty, or undertaking of the other that is not specifically set forth in this
Agreement, whether or not relied upon by the other Party; or (ii) seek to reopen
or set aside this Agreement or any of the Reinsurance Agreements on any basis
whatsoever, including, without limitation, that this Agreement or any of the
Reinsurance Agreements is void or voidable due to a mistake or change in law or
mistake of fact in any way related to this Agreement or any of the Reinsurance
Agreements.

8.       Discontinuance of Arbitration

                    8.1.       Within three (3) business days after MBIA
receives the full Commutation Consideration set forth in § 2 of this Agreement,
the Parties shall take such steps as are necessary, including advising the
arbitrators, to terminate the Arbitration with prejudice.

                    8.2.       Each Party shall bear its own attorneys’ fees,
costs, expenses, including but not limited to the fees and expenses of the
arbitrator it appointed, incurred in connection with the Arbitration.

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



9.       Confidentiality

                    This Agreement is confidential and its existence, terms, and
conditions shall not be disclosed other than to each party’s respective parent,
affiliates, directors, officers, attorneys, auditors, and agents (on a
need-to-know basis), without the express written consent of the other Party or
unless required by law or regulatory requirements, except that any party may
disclose such information (a) in any proceeding between the parties concerning
this Agreement; (b) if compelled by legal process; (c) if required by good
accounting practice; (d) to any retrocessionaire solely for purposes of pursuing
retrocessional recoverables; (e) to any governmental authority as part of any
request, inquiry, or investigation by that governmental entity; (f) as required
by any controlling law or listing agreement with a national securities exchange
or trading market; or (g) in the course of notifying the arbitrators pursuant to
§ 8 of this Agreement. In the event that either party discloses, or intends to
disclose, the existence of this Agreement or any of its terms, conditions,
and/or provisions, the disclosing party shall provide Notice to the other party,
pursuant to § 12 of this Agreement, at least three (3) business days before such
disclosure and the parties shall consult and work together to try to minimize
the amount of confidential information to be disclosed. Either party disclosing
any information concerning this Agreement in a manner permitted by this Section
will take all reasonable precautions to protect its confidentiality.

10.       Dispute Resolution

                    10.1.       As a condition precedent to any right of action
hereunder, any dispute arising out of or related to this Agreement shall be
finally settled by arbitration. The arbitration shall be conducted by a board of
arbitration composed of two arbitrators and an umpire, meeting in Armonk, New
York, unless otherwise agreed.

                    10.2.       The members of the board of arbitration shall be
active or retired disinterested officials of insurance or reinsurance companies.
Each party shall appoint its arbitrator, and the two arbitrators shall choose an
umpire before instituting the hearing. If the respondent fails to appoint its
arbitrator within four weeks after being requested to do so by the claimant, the
latter shall also appoint the second arbitrator. If the two arbitrators fail to
agree upon the appointment of an umpire within four weeks after their
nominations, the umpire shall be selected by the regional director of the
American Arbitration Association in New York, New York, or the regional
director’s delegate. The arbitration shall be conducted in the English language.

                    10.3.       The claimant shall submit its initial brief
within 20 days from appointment of the umpire. The respondent shall submit its
brief within 20 days after receipt of the claimant’s brief and the claimant
shall submit a reply brief within 10 days after receipt of the respondent’s
brief.

                    10.4.       The board shall make its decision with regard to
the custom and usage of the insurance and reinsurance business. The board shall
issue its decision in writing based upon a hearing in which evidence may be
introduced without following strict rules of evidence but in which
cross-examination and rebuttal shall be allowed. The board shall make its
decision within 60 days following the termination of the hearings unless the
parties consent to an extension. The majority decision of the board shall be
final and binding upon all parties to the proceeding. Judgment may be entered
upon the award of the board in any court having jurisdiction thereof or having
jurisdiction over the parties or their assets.

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



                    10.5.       Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear with the other party the expense
of the umpire. The remaining costs of the arbitration proceedings shall be
allocated by the board.

                    10.6.       Unless prohibited by applicable law, an arbitral
award hereunder and any judgment thereon shall bear interest from the date the
arbitral award was rendered at the rate equal from time to time to the rate
publicly announced by Citibank, N.A., as its base rate plus 2%.

                    10.7.       The parties consent to the jurisdiction of the
Supreme Court of the State of New York, County of New York, and of the United
States District Court for the Southern District of New York, for all purposes in
connection with such arbitration, including without limitation any application
to compel arbitration or to confirm an arbitration award. The parties consent
that any process or notice of motion or other application to either of said
Courts, and any paper in connection with arbitration, may be served by certified
mail, return receipt requested, or by personal service or in such other manner
as may be permissible under the rules of the applicable court or panel provided
a reasonable time for appearances is allowed. Service upon the Company shall be
directed to the Company, in care of the Company’s General Counsel. Service upon
the Reinsurer shall be directed to the Reinsurer in care of its General Counsel.

11.       Release of Trust Agreement

                    Within three (3) business days after MBIA receives the full
amount of the Commutation Consideration set forth in § 2 of this Agreement, MBIA
shall consent to transfer of any assets remaining in the Trust Account to RAM Re
pursuant to the terms of § 10 of the Trust Agreement and in the form
substantially similar to the form attached to this Agreement as Schedule 6.

12.       Notices

                    12.1. Any notice, request, demand, consent, approval,
information, or other communication to be given, delivered, or provided pursuant
to this Agreement (a “Notice”) to either of the parties shall be in writing and
be deemed received, served, delivered, or provided if it is delivered (a) by
hand, when delivered in person against written receipt, (b) by recognized
overnight courier, on the next day after deposit with such courier, or (c) by
facsimile transmission, on the date of confirmation of transmission.

                    12.2.         In the case of a Notice to MBIA, the Notice
shall be sent to:       MBIA Insurance Corporation
113 King Street
Armonk, New York 10504
Attention: Reinsurance Group
Facsimile: (914) 765-3410
Telephone: (914) 765-3046       With a copy to the Company’s General Counsel.  
 

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------





                    12.3.  In the case of a Notice to RAM Re, the Notice shall
be sent to:       RAM Reinsurance Company Ltd.
RAM Re House
46 Reid Street
Hamilton HM 12
Bermuda
Attention: Chief Risk Officer
Facsimile: (441) 296-6509
Telephone: (441) 296-6501

With a copy to the Reinsurer’s General Counsel.

13.       Entire Agreement

                    This Agreement shall constitute the entire agreement between
the Parties concerning the subject matter of this Agreement. All prior
discussions and agreements previously conducted between the parties concerning
the subject matter of this Agreement are hereby merged with and into this
Agreement. Without limiting the foregoing and for the avoidance of doubt, the
Parties hereby intend to amend and entirely restate the Commutation Agreement
by, among, and between them effective as of November 30, 2008.

14.       Amendments

                    The terms of this Agreement shall not be waived, amended, or
in any way modified unless in writing executed by duly authorized
representatives of all Parties.

15.       Applicable Law

                    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (including General Obligations
Law § 5-1401, but otherwise without regard to conflicts of laws principles).

16.       Severability

                    16.1. If any provision of this Agreement is held to be
unenforceable for any reason, other than in any provision set forth in § 2 or in
§ 3 of this Agreement, it shall be adjusted or reformed rather than voided, if
possible, to achieve the intent of the Parties to this Agreement. In any event,
the invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other competent jurisdiction.

                    16.2. If any provision set forth in § 2 or in § 3 of this
Agreement is held to be unenforceable for any reasons, then the entire Agreement
is hereby unenforceable and void ab initio.

17.       Waiver

                    The failure of any party to insist on strict compliance with
this Agreement, or to

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------



exercise any right or remedy under this Agreement, shall not constitute a waiver
of any rights contained in this Agreement nor estop the parties from
subsequently demanding full and complete compliance nor prevent the parties from
exercising such a remedy in the future.

18.       Counterparts

                    This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

19.       Headings

                    The headings preceding the text of the Sections of this
Agreement are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

[SIGNATURE PAGE FOLLOWS.]

 

CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------





                    IN WITNESS WHEREOF, the Parties have caused this Agreement
to be duly executed and delivered as of the Effective Date.

    RAM REINSURANCE COMPANY LTD.   By:___/s/ Vernon M.
Endo_______________________ Print Name: Vernon M. Endo Title: President and
Chief Executive Officer     MBIA INSURANCE CORPORATION   By:___/s/ C. Edward
Chaplin_______________________ Print Name: C. Edward Chaplin Title: Vice
Chairman, Managing Director and Chief Financial Officer     MBIA UK INSURANCE
LIMITED   By:___/s/ C. Edward Chaplin_______________________ Print Name: C.
Edward Chaplin Title: Director and Chief Financial Officer


  CAPITAL MARKETS ASSURANCE CORPORATION   By:___/s/ C. Edward
Chaplin_______________________ Print Name: C. Edward Chaplin Title: Vice
Chairman, Managing Director and Chief Financial Officer

 




CONFIDENTIAL

COMMUTATION AGREEMENT



--------------------------------------------------------------------------------